Citation Nr: 0525467	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  01-03 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922.

(The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for a 
functional heart murmur, a psychiatric disorder, and 
hemorrhoids, and entitlement to service connection for 
gastritis, irritable bowel syndrome, and hiatal hernia with 
reflux disease are the subjects of a separate Board action.)



REPRESENTATION

Appellant represented by:	William Owen Mayfield, 
Attorney at Law




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from February 12, 
1963, to February 4, 1965, and from February 10, 1965, to 
January 21,1968.  This matter comes before the Board of 
Veterans' Appeals (Board) from a December 2000 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC), located in Philadelphia, 
Pennsylvania.  

In October 2002, the Board denied the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court issued an order granting 
a motion to vacate the Board decision and to remand the 
matter to the Board.  In October 2004, the Board remanded the 
claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the October 2004 Board remand, an underwriting 
numerical rating dated in December 2000 reflects that the 
ROIC assigned debits based on his heart murmur, anxiety 
disorder and irritable bowel syndrome in determining that the 
veteran was not in good health for purposes of RH.  Pursuant 
to Board remands, the issue of service connection for a 
psychiatric disorder remains pending at the agency of 
original jurisdiction (AOJ).  Therefore, the claim of 
entitlement to RH insurance under 38 U.S.C.A. § 1922 must be 
deferred because it is inextricably intertwined with the 
above-mentioned issue.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Also, in a separate decision, the Board has 
granted service connection for irritable bowel syndrome.  
Moreover, it does not appear that the claims file was sent to 
the ROIC for further development pursuant to the October 2004 
Board remand and that the ROIC could not have complied with 
the directives of the October 2004 Board remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded for the following:

1.  The veteran's claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922 
must be held in abeyance by the ROIC 
until the AOJ has completed all 
development and adjudicative actions on 
the issues of entitlement to service 
connection for a psychiatric disorder and 
hiatal hernia with reflux disease 
pursuant to Board remands.  

2.  Thereafter, the ROIC should obtain 
the veteran's claims file and 
readjudicate the claim of entitlement to 
RH insurance under 38 U.S.C.A. § 1922.  
The veteran should be informed of any 
changes in the underwriting numerical 
rating for nonservice-connected 
conditions.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	
                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


